FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA               
                 Plaintiff-Appellee,
                v.
$6,190.00 IN U.S. CURRENCY;
$67,690.80 IN U.S. CURRENCY;                 No. 08-35221
$18,336.59 IN U.S. CURRENCY;
$26,478 IN U.S. CURRENCY;                     D.C. No.
                                           04-CV-00245-MA
$20,000 IN U.S. CURRENCY; $6,255
IN U.S. CURRENCY,                              OPINION
                       Defendants,
               and
MAXIM LAM,
               Claimant-Appellant.
                                       
        Appeal from the United States District Court
                 for the District of Oregon
        Malcolm F. Marsh, District Judge, Presiding

                  Argued and Submitted
              May 8, 2009—Portland, Oregon

                  Filed September 8, 2009

       Before: William A. Fletcher, Carlos T. Bea and
               Sandra S. Ikuta, Circuit Judges.

           Opinion by Judge William A. Fletcher




                            12677
12680                UNITED STATES v. LAM




                         COUNSEL

Amy Potter, Leslie Jauanna Westphal, Robert David Nesler,
OFFICE OF THE UNITED STATES ATTORNEY, Portland,
Oregon, for the appellee.

Stephen R. Sady, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Portland, Oregon, for the appellant.


                          OPINION

W.   FLETCHER, Circuit Judge:

   Maxim Lam is a fugitive from an Oregon state criminal
proceeding. Before the state proceeding began, the federal
government filed a civil forfeiture complaint under 28 U.S.C.
§ 1355 against assets allegedly traceable to the criminal activ-
ity charged in the state court proceeding. After it became
apparent that Lam had become a fugitive, the federal district
court, acting under 28 U.S.C. § 2466, struck Lam’s claim to
his assets in the civil forfeiture proceeding. Through an attor-
ney, Lam appeals. He argues, first, that the district court
lacked jurisdiction over the civil forfeiture action under
§ 1355 and, second, that § 2466 does not apply to fugitives
from state criminal proceedings.

  We affirm the district court.
                     UNITED STATES v. LAM                 12681
                       I.   Background

   The federal government contends that Lam participated in
a scheme, in violation of 8 U.S.C. § 1324(a), that helped ille-
gal aliens procure Oregon driver’s licenses. Section 1324(a)
criminalizes harboring or bringing illegal aliens into the
United States. On February 20, 2004, the government filed a
civil forfeiture complaint in federal district court under 28
U.S.C. § 1355 against assets allegedly traceable to Lam’s
scheme. The district court issued a warrant for arrest in rem
and seizure.

   A month later, the federal government obtained an indict-
ment against Lam. It charged him with ten counts of encour-
aging aliens to reside in the United States unlawfully, in
violation of 8 U.S.C. § 1324(a)(1)(A)(iv), by facilitating their
unlawful acquisition of Oregon driver’s licenses. The govern-
ment then filed an amended civil forfeiture complaint specify-
ing additional assets seized from Lam’s home and his safe
deposit box. The amended complaint was supported by an
affidavit from Glenn Watson, a Special Agent with the United
States Immigration and Customs Enforcement Service, who
investigated the driver’s license scheme. The court issued an
amended warrant for arrest in rem and seizure. It held that
there was probable cause to believe that the assets were trace-
able to violations of 8 U.S.C. § 1324(a) and were therefore
subject to forfeiture under 18 U.S.C. § 981(a)(1)(C).

   On May 4, 2004, Lam filed a claim for the assets specified
in the amended complaint. On June 9, 2004, the district court
stayed the forfeiture proceeding pending the outcome of the
federal criminal case against Lam. On September 27, 2004, an
Oregon grand jury handed up an indictment against Lam,
charging him with 101 counts of violating Oregon law. The
indictment was based on the same scheme that gave rise to the
federal indictment and the federal civil forfeiture action. On
May 31, 2005, the district court dismissed the federal indict-
12682                UNITED STATES v. LAM
ment without prejudice pending resolution of the Oregon
criminal proceeding.

   Lam entered a plea of not guilty in the Oregon criminal
proceeding. The Oregon court released him on his own recog-
nizance. Lam appeared at two conferences on June 27 and
June 30, 2005, but on February 3, 2006, three days before his
trial was scheduled to begin, he failed to appear for a pre-trial
call. The state court issued a warrant for his arrest. That war-
rant is still outstanding.

   On September 7, 2007, based on Lam’s fugitive status, the
federal government moved to lift the stay in its civil forfeiture
action. The district court lifted the stay on November 20,
2007. The next day, the government moved to strike Lam’s
claim for his assets under the fugitive disentitlement doctrine,
codified at 28 U.S.C. § 2466. The district court granted the
government’s motion.

   The district court held that it had subject matter jurisdiction
over the civil forfeiture action under 28 U.S.C. § 1355. The
court held that Lam need not have been convicted of the
charges in the federal indictment for the court to have juris-
diction. Instead, it wrote that its jurisdiction was “rooted in
the probable cause determination that the acts or omissions
that gave rise to this action violated federal law, and occurred
within the District of Oregon.”

   The court further held that 28 U.S.C. § 2466 applied to
Lam’s claim to his seized assets. The court held that Lam met
the requirements for fugitive disentitlement under § 2466, as
articulated in Collazos v. United States, 368 F.3d 190, 200 (2d
Cir. 2004). The court held further that Lam’s claim was sub-
ject to § 2466 even though he was a fugitive from a state,
rather than a federal, criminal proceeding. Pursuant to § 2466,
the court granted the government’s motion to strike Lam’s
claim to the seized assets.
                      UNITED STATES v. LAM                 12683
  Lam timely appealed.

                    II.   Standard of Review

   We review de novo a district court’s determination of sub-
ject matter jurisdiction. Moe v. United States, 326 F.3d 1065,
1067 (9th Cir. 2003). We also review de novo legal questions
arising under § 2466, including a district court’s determina-
tion of probable cause. United States v. $493,850.00 in U.S.
Currency, 518 F.3d 1159, 1164 (9th Cir. 2008). We review
for abuse of discretion a district court’s decision to order dis-
entitlement under § 2466. Collazos v. United States, 368 F.3d
190, 195 (2d Cir. 2004).

                          III. Discussion

   Lam argues that the district court did not have subject mat-
ter jurisdiction over the civil forfeiture action under § 1355.
He also argues that § 2466 does not apply to a fugitive from
a state court criminal proceeding. For the reasons that follow,
we reject both arguments and affirm the district court.

               A.    Subject Matter Jurisdiction

   Lam argues that the district court lacked subject matter
jurisdiction over the forfeiture action for two reasons. First, he
argues that Congress limited jurisdiction under 28 U.S.C.
§ 1355 to matters involving specified violations of federal
law, and that 8 U.S.C. § 1324 is not one of these specified
violations. Second, he argues that even if the district court had
jurisdiction over forfeitures involving violations of § 1324,
the federal indictment failed to allege a violation of this stat-
ute. In particular, Lam argues that the indictment did not
allege mens rea or a nexus to immigration, which, Lam con-
tends, are elements of the crime. We address these arguments
in turn.

  [1] First, the district court’s subject matter jurisdiction is
based on 28 U.S.C. § 1355(a), which provides, “The district
12684                    UNITED STATES v. LAM
courts shall have original jurisdiction, exclusive of the courts
of the States, of any action or proceeding for the recovery or
enforcement of any fine, penalty, or forfeiture, pecuniary or
otherwise, incurred under any Act of Congress . . . .” The for-
feiture statute upon which the government relies is 18 U.S.C.
§ 981, which authorizes civil forfeiture of the proceeds of
activities that violate certain federal laws. Section
981(a)(1)(C) provides, “The following property is subject to
forfeiture to the United States . . . . Any property, real or per-
sonal, which constitutes or is derived from proceeds traceable
to . . . any offense constituting ‘specified unlawful activity’
(as defined in section 1956(c)(7) of this title), or a conspiracy
to commit such offense.”

   [2] “Specified unlawful activity” is defined in 18 U.S.C.
§ 1956(c)(7) as “any act or activity constituting an offense
listed in section 1961(1) of this title except an act which is
indictable under subchapter II of chapter 53 of title 31.”1 Sec-
tion 1961(1)(F) includes in its list of offenses “any act which
is indictable under the Immigration and Nationality Act, sec-
tion 274 (relating to bringing in and harboring certain aliens)
. . . if the act indictable under such section of such Act was
committed for the purpose of financial gain.” Section 274 of
the Immigration and Nationality Act is codified at 8 U.S.C.
§ 1324. Therefore, contrary to Lam’s argument, Congress
authorized federal jurisdiction over forfeiture actions for pro-
ceeds of a violation of § 1324, if that violation was for finan-
cial gain. Lam does not contest that he was accused of
violating § 1324 for financial gain. Therefore, the district
court properly exercised subject matter jurisdiction over this
action.

  [3] Second, Lam claims that the indictment in his federal
proceeding does not allege a crime under § 1324 and therefore
  1
    Subchapter II of chapter 53 of title 31 requires certain institutions and
individuals to file records and reports on monetary instrument transac-
tions. See 31 U.S.C. § 5311. It is inapplicable to this case.
                     UNITED STATES v. LAM                 12685
cannot serve as a basis for subject matter jurisdiction in his
civil forfeiture proceeding. We do not need to decide whether
the indictment is deficient. Jurisdiction over civil forfeiture
actions brought under 28 U.S.C. § 1355 is not premised on a
federal indictment, but rather on a violation of an Act of Con-
gress. See 28 U.S.C. § 1355(a); see also United States v. One
Assortment of 89 Firearms, 465 U.S. 354, 361-63 (1984)
(holding that a claimant’s assets were subject to forfeiture
even though claimant was acquitted on federal criminal
charges). To bring a civil forfeiture proceeding under § 1355,
the government is required only to show probable cause that
the assets in question are traceable to a violation of an Act of
Congress. See $493,850.00 in U.S. Currency, 518 F.3d at
1167-69 (holding that the Civil Asset Forfeiture Reform Act
of 2000 did not alter the probable cause requirement). The
district court properly held that the government’s complaint,
accompanied by the affidavit of Special Agent Watson, met
this requirement.

             B.   Fugitive Disentitlement Statute

   Lam next argues that the district court erred by striking his
claim under 28 U.S.C. § 2466. Whether the federal disentitle-
ment statute applies to fugitives from state criminal proceed-
ings is an issue of first impression. For the reasons that
follow, we hold that § 2466 applies to state criminal proceed-
ings.

  1.    Background of the Fugitive Disentitlement Statute

   [4] The fugitive disentitlement doctrine prohibits an indi-
vidual from using the courts to further one claim while avoid-
ing the courts’ jurisdiction on another matter. Congress
enacted the fugitive disentitlement statute as part of the Civil
Asset Forfeiture Reform Act of 2000 (“CAFRA”), codifying
what had been common law doctrine in some lower federal
courts. The doctrine had allowed appellate courts, based on
their inherent authority, “to dismiss an appeal or writ in a
12686                UNITED STATES v. LAM
criminal matter when the party seeking relief becomes a fugi-
tive.” Degan v. United States, 517 U.S. 820, 823 (1996) (cit-
ing Ortega-Rodriguez v. United States, 507 U.S. 234, 239
(1993)). Some courts had extended the doctrine to civil forfei-
ture suits, entering judgment against defendants/claimants in
those suits who were fugitives from related criminal prosecu-
tions. See, e.g., United States v. Real Property Located at
Incline Village, 47 F.3d 1511, 1517-18 (9th Cir. 1995);
United States v. Eng, 951 F.2d 461, 465-66 (2d Cir. 1991). In
Degan v. United States, the Supreme Court rejected this
extension, holding that federal courts did not have the inher-
ent authority to disentitle fugitives’ claims in civil forfeiture
actions. 517 U.S. at 821. The Court left the door open to a
fugitive disentitlement statute, noting that it “need not, and
d[id] not, intimate a view on whether enforcement of a disen-
titlement rule under proper authority would violate due pro-
cess.” Id. at 828.

  Congress responded by enacting the fugitive disentitlement
provision of CAFRA, codified at 28 U.S.C. § 2466. Section
2466 provides, in relevant part,

    (a) A judicial officer may disallow a person from
    using the resources of the courts of the United States
    in furtherance of a claim in any related civil forfei-
    ture action or a claim in third party proceedings in
    any related criminal forfeiture action upon a finding
    that such person—

         (1) after notice or knowledge of the fact
         that a warrant or process has been issued
         for his apprehension, in order to avoid
         criminal prosecution—

            (A) purposely leaves the jurisdiction of
            the United States;
                         UNITED STATES v. LAM                         12687
              (B) declines to enter or reenter the
              United States to submit to its jurisdic-
              tion; or

              (C) otherwise evades the jurisdiction of
              the court in which a criminal case is
              pending against the person; and

           (2) is not confined or held in custody in any
           other jurisdiction for commission of crimi-
           nal conduct in that jurisdiction.

28 U.S.C. § 2466(a).

    [5] Only the Second and D.C. Circuits have published opin-
ions reviewing a district court’s application of § 2466.2 See
United States v. $6,976,934.65, Plus Interest Deposited into
Royal Bank of Scotland Int’l, Account Number 2029-
56141070, Held in the Name of Soulbury Ltd.
(“$6,976,934.65“), 554 F.3d 123 (D.C. Cir. 2009); Collazos,
368 F.3d 190. Both circuits have adopted the following five-
element test for determining whether a fugitive may be disen-
titled: (1) a warrant or similar process must have been issued
in a criminal case for the claimant’s apprehension; (2) the
claimant must have had notice or knowledge of the warrant or
process; (3) the criminal case must be related to the forfeiture
action; (4) the claimant must not be confined or otherwise
held in custody in another jurisdiction; and (5) the claimant
must have deliberately avoided criminal prosecution by leav-
ing the United States, declining to enter or reenter the country,
or otherwise evading the criminal court’s jurisdiction.
$6,976,934.65, 554 F.3d at 128; Collazos, 368 F.3d at 198.
  2
    The Eleventh Circuit affirmed a district court’s dismissal of a fugitive’s
claim in a civil forfeiture proceeding under § 2466 in an unpublished dis-
position. See U.S. v. $343,726.60 in U.S. Currency seized from Scottrade
Account No. 81733422, 271 F. App’x. 972 (11th Cir. 2008) (unpublished
disposition).
12688                UNITED STATES v. LAM
Following the lead of our sister circuits, we now adopt this
five-element test.

   Section 2466 does not mandate disentitlement once these
five elements have been satisfied. Rather, it provides that “[a]
judicial officer may disallow a person from using the
resources of the courts of the United States.” 28 U.S.C.
§ 2466 (emphasis added). We agree with the Second Circuit
that “the ultimate decision whether to order disentitlement in
a particular case rests in the sound discretion of the district
court.” Collazos, 368 F.3d at 198.

     2.   Application of § 2466 to Fugitives from State
                        Proceedings

   Lam argues that § 2466 applies only to claimants who are
fugitives from federal criminal proceedings. Since he is a
fugitive from a state criminal proceeding, he argues, his claim
to his assets in the civil forfeiture proceeding does not satisfy
the fifth element of the test. Therefore, he argues, his claim
should not have been struck pursuant to § 2466.

   Lam does not dispute the district court’s determination that
he met § 2466’s remaining requirements. Nor does Lam assert
that, if § 2466 covers fugitives from state criminal proceed-
ings, the district court abused its discretion by striking Lam’s
claim. Therefore, the only issue before us is whether § 2466
applies to fugitives from state proceedings. We hold that it
does.

   [6] The text of § 2466 is clear. The introductory paragraph
of § 2466(a) disallows certain persons from using the
resources of “the courts of the United States” in furtherance
of a claim in a civil forfeiture action. Section 2466(a) then
goes on to describe those persons. They include a person who
“purposely leaves the jurisdiction of the United States,”
§ 2466(a)(1)(A); a person who “declines to enter or reenter
the United States to submit to its jurisdiction,”
                     UNITED STATES v. LAM                  12689
§ 2466(a)(1)(B); and a person who “otherwise evades the
jurisdiction of the court in which a criminal case is pending
against the person,” § 2466(a)(1)(C) (emphasis added). The
question before us is whether the word “court” in
§ 2466(a)(1)(C) refers only to a federal court, or whether it
refers to both state and federal courts.

   [7] We first note that in the introductory paragraph to
§ 2466(a), the statute describes the courts in which the civil
forfeiture proceeding is brought as “the courts of the United
States,” thus making clear that § 2466 concerns only forfei-
ture suits brought in federal court. Then, in § 2466(a)(1)(C),
Congress, seemingly ex industria, drops the qualifier “of the
United States” in referring to the court from which the claim-
ant is a fugitive. The omission of the qualifier strongly sug-
gests that “court” in § 2466(a)(1)(C) has a broader meaning
than “courts of the United States” in § 2466(a).

   [8] We next note that in § 2466(a)(1)(B) and (C) the phrase
“United States” is also used, referring to the “jurisdiction” of
the United States. Here, it is obvious that the phrase “jurisdic-
tion of the United States” does not refer to the subject matter
jurisdiction of the United States courts, but rather to the juris-
diction of the United States as a political entity. We therefore
regard the use of the phrase “United States” as not having
great bearing on the omission of that same phrase in
§ 2466(a)(1)(C), except as it might suggest that the scope of
the fugitive disentitlement statute extends generically to any-
one who flees or refuses to enter the United States in order to
evade criminal prosecution.

   Finally, we note that if Congress had intended to limit the
operation of § 2466(a)(1)(C) to fugitives from federal court
criminal proceedings, it could easily have done so. For exam-
ple, it could have written § 2466(a)(1)(C) to refer to a person
who “evades the jurisdiction of the United States court,” or to
a person who “evades the jurisdiction of the court in which a
federal criminal case is pending.” (Emphasis indicates words
12690                UNITED STATES v. LAM
not in the text.) But Congress did not do so. Instead, the stat-
ute reads simply “the court in which a criminal case is pend-
ing,” strongly suggesting that the court to which it refers is
any court in the United States, whether federal or state.

   Lam argues that because Congress failed to use the word
“any” in § 2466(a)(1)(C), it did not intend the word “court”
to include a state court. Lam is correct that the word “any”
has been interpreted to include federal, state, and even local
institutions. See United States v. Gonzales, 520 U.S. 1, 5
(1997) (“any other term of imprisonment” means state or fed-
eral imprisonment); United States v. Averz-Sanchez, 511 U.S.
350, 358 (1994) (“any law-enforcement officer” means a fed-
eral, state, or local officer); Collector v. Hubbard, 79 U.S. 1,
10 (1870) (“any court” means state or federal court). How-
ever, the foregoing shows only that the use of the term “any”
can indicate an intention to include state as well as federal
institutions. It does not show that the use of the word “any”
is necessary to indicate that both federal and state institutions,
including courts, are intended where the meaning is otherwise
clear.

                          Conclusion

   [9] We hold that the district court had jurisdiction over the
government’s civil forfeiture action under 28 U.S.C.
§ 1355(a). We hold further that 28 U.S.C. § 2466(a) applies
to fugitives from both state and federal criminal proceedings.
We therefore affirm the district court’s order striking Lam’s
claim to his seized assets.

  AFFIRMED